Title: From James Madison to Tench Coxe, 12 November 1803
From: Madison, James
To: Coxe, Tench



private
Dear Sir
Washington Novr. 12. 1803
I was duly favored with yours of the 6th. & thank you for the extract relating to Louisiana. It does not add much to the Stock of our information on that subject, but it is well to know all the sources which may strengthen our just pretensions. It seems pretty certain that the title conveyed by the Treaty to the U. S. will reach Eastwardly as far as the river Perdigo.
Most of the rumours You hint are founded more or less in error. It cannot be true that the sale of the Stock by France, should lessen her interest or inclination to see the U. S. in possession of the ceded territory, because she cannot claim the Stock till possession of the territory is given, & it is not probable that the buyers of the Stock will pay the money before they receive the Stock. I remain respectfully Yr. Obedt Hbe servt
James Madison
 

   
   RC (DLC). Docketed by Coxe.


